March 9, 2017 DREYFUS INVESTMENT PORTFOLIOS -MidCap Stock Portfolio Supplement to Statement of Additional Information dated April 29, 2016 The following information supplements the portfolio manager information contained in the section of the Statement of Additional Information entitled "Certain Portfolio Manager Information": The following table lists the number and types of accounts (including the funds) advised by each fund's primary portfolio manager(s) and assets under management in those accounts as of the end of the last fiscal year of the funds they manage. If a portfolio manager is a primary portfolio manager for multiple funds with different fiscal year ends, information is provided as of the most recent last fiscal year end of the relevant funds, unless otherwise indicated. Primary Portfolio Manager 1 Registered Investment Companies Total Assets Managed Other Pooled Investment Vehicles Total Assets Managed Other Accounts Total Assets Managed Peter D. Goslin 21 $4.5B 16 $599M 48 $6.0B Syed A. Zamil 21 $4.5B 16 $599M 48 $6.0B 1 Because Messrs. Goslin and Zamil became portfolio managers of MidCap Stock Portfolio as of March 9, 2017, information is as of December 31, 2016. The following table provides information on accounts managed (included within the table above) by each primary portfolio manager that are subject to performance-based advisory fees. Primary
